Citation Nr: 1109676	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-23 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for a seizure disorder.  

3.  Entitlement to a compensable disability rating for an inguinal hernia.  

4.  Entitlement to a compensable disability rating for residuals of a gun shot wound to the abdomen.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1967, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The RO developed an issue as the evaluation of residuals of a gunshot wound to the abdomen and assigned a noncompensable rating under the criteria for a superficial scar.  However, the track of the bullet must be considered and that reflects much more than a superficial scar.  See Solomon v. Brown, 6 Vet. App. 396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derewinski, 1 Vet. App. 127, 130 (1991).  

The record raises claims of entitlement to service connection for a gunshot wound to the bowels and to a gunshot wound to the right hip with a retained bullet over the hip.  These claims are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's skin disorder is not etiologically related to disease or injury, including herbicide exposure, during his active service.  

2.  The Veteran's seizure disorder is not etiologically related to disease or injury, including herbicide exposure, during his active service.  

3.  The service-connected inguinal hernia is manifested by an asymptomatic scar that is stable, not painful and not tender.  There is no hernia recurrence.  

4.  The service-connected residual scarring from the gunshot wound to the abdomen is manifested by an asymptomatic superficial scar that is not adherent to underlying tissue.  It measures 22 centimeters in length and half an inch at its widest point.  It is stable and is not painful or tender.  

5.  The service-connected residuals of a gun shot wound to the abdominal muscles, Muscle Group XIX are moderate and no more than moderate.   


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  A seizure disorder was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

3.  The criteria for a compensable disability rating for an inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, Part 4, including §§ 4.7, 4.114, 4.118 and Codes 7338, 7801-7805 (2005-2010).  

4.  The criteria for a compensable disability rating for residual scarring from a gunshot wound of the abdomen have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, Part 4, including §§ 4.7, 4.118 and Codes 7801-7805 (2005-2010).  

5.  The criteria for a 10 percent rating, and no more, for residuals of a gunshot wound to the abdominal muscles, Muscle Group XIX have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, Part 4, including §§ 3.102, 4.7, 4.73 and Code 5319 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in June 2006 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claims in February 2007.  The June 2006 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had VA examinations and a medical opinion has been obtained.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

The Veteran contends that he has skin and seizure disorders as a result of exposure to Agent Orange while serving in Vietnam.  

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Skin Disorders

Skin disorders have been diagnosed.  On the October 2005 Agent Orange Registry examination, the Veteran was found to have onychomycosis, a fungus infection, of the toenails.  His skin otherwise appeared normal.  When the Veteran was seen at the ambulatory care clinic, in November 2005, he was seen to have tinea, another fungus infection, on his groin.  Medication was provided.  

Service connection requires disease or injury in service.  The service treatment records do not document tinea, onychomycosis, or any other skin disorder during the Veteran's active service.  On separation examination, his skin and feet were normal.  The Veteran has not reported having any skin disorder during service.  

Service connection also requires a connection between the disease or injury during service and the current disability.  Following service, many years passed without any record of skin complaints.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Further, there are no medical opinions linking the current skin disorders to any disease or injury during the Veteran's active service.  Moreover, the Veteran himself has not reported symptoms during service; nor has he described a continuity of symptoms following service.  

Rather, in his notice of disagreement, he wrote that he strongly believed that exposure to herbicides is the reason for all of his skin problems.  As a Vietnam veteran, his exposure to herbicides, including Agent Orange, is conceded.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  However, as a lay witness, the Veteran does not have the training and experience to provide expert testimony linking his current disability to that exposure.  38 C.F.R. § 3.159(a) (2010).  

Pursuant to the Agent Orange Act of 1991, VA entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the evidence concerning the association between exposure to herbicides and each disease suspected to be associated with such exposure.  This produced extensive reports and analyses.  It resulted in presumptions of service connection for several diseases.  See 38 C.F.R. § 3.309(e) (2010).  The presumptive disabilities do not include tinea or onychomycosis.  The reports also resulted in the conclusion that a presumption of service connection was not warranted for any condition for which the Secretary of Veterans Affairs has not specifically determined a presumption is warranted.  75 Federal Register 32553 (June 8, 2010).  Consequently, the Veteran's lay opinion as to a connection is outweighed by the NAS medical reports.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

A Seizure Disorder

Seizure disorders have been diagnosed.  During hospitalization in October 2001, the Veteran had an electroencephalograph.  The test showed an abnormal response suggestive of seizure activity originating, possibly, from the left frontotemporal area.  On consultation, a physician expressed the opinion that, considering the Veteran's history of alcohol abuse, followed by amnesia and seizure, he felt the seizure was alcohol related.  Treatment was recommended.  

The Veteran was again seen by the VA neurologist in April 2002.  Past findings were reviewed.  The Veteran stated that when he finished 3 months of imprisonment, in September 2001, he again began drinking to excess.  Two or three weeks later, he had a seizure, which led to the October 2001 hospitalization.  He described further episodes, in November 2001 and March 2002, which the doctor felt were seizures.  The doctor felt it was possible for the Veteran to have alcohol related seizures.  A change in medication was recommended.  

The October 2005 Agent Orange Registry Examination concluded with an assessment of alcohol related seizures.  

When the Veteran was seen at the ambulatory care clinic, in October 2006, he reported having had a seizure episode the previous July.  It was noted that he regularly took medication.  Findings were unremarkable.  The impression was seizures, controlled.  

As noted above, service connection also requires disease or injury in service.  The service treatment records do not document any seizures or neurologic disease or injury during the Veteran's active service.  On separation examination, his head and neurologic status were normal.  

Service connection also requires a connection between the disease or injury during service and the current disability.  Following service, many years passed without any record of seizure complaints.  There are no medical opinions linking the current seizures to any disease or injury during the Veteran's active service.  Moreover, the Veteran himself has not reported symptoms during service; nor has he described a continuity of symptoms following service.  

The Veteran contends that his seizures are the result of exposure to herbicides, including  Agent Orange, while serving in Vietnam.  As a Vietnam veteran, his exposure to herbicides, including Agent Orange, is conceded.  38 C.F.R. § 3.307(a)(6)(iii).  However, as a lay witness, the Veteran does not have the training and experience to provide expert testimony linking his current seizures to that exposure.  38 C.F.R. § 3.159(a).  

As previously discussed, pursuant to the Agent Orange Act of 1991, VA entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the evidence concerning the association between exposure to herbicides and each disease suspected to be associated with such exposure.  This produced extensive reports and analyses.  It resulted in presumptions of service connection for several diseases.  See 38 C.F.R. § 3.309(e).  These presumptive disabilities do not include seizures.  The reports also resulted in the conclusion that a presumption of service connection was not warranted for any condition for which the Secretary of Veterans Affairs has not specifically determined a presumption is warranted.  75 Federal Register 32553 (June 8, 2010).  Thus, the Veteran's lay opinion as to a connection to herbicide exposure is outweighed by the medical opinions that the seizures are related to post service alcohol abuse and by the NAS medical reports.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Increased Ratings

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  The Board has considered all the evidence of record.  Specifically, we have gone back at least a year before the date the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2010).  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Inguinal Hernia

An inguinal hernia will be rated as follows:   
    Large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, the disability will be rated at 60 percent.  
    Small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, the disability will be rated at 30 percent.  
    Postoperative recurrent, readily reducible and well supported by a truss or belt, the disability will be rated at 10 percent.  
    Not operated, but remediable or small, reducible, or without true hernia protrusion, the disability will be rated as noncompensable, 0 percent.  
    Note: Add 10 percent for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  38 C.F.R. § 4.114, Code 7338.  

The Veteran's right inguinal hernia was surgically repaired in June 2000.  

A VA scars examination, in October 2002, revealed a scar in the right inguinal area that was approximately 2 to 3 inches in length, well healed and nonadherent.  There was no keloid formation and it was not raised or depressed.  It had no abnormal functional problems.  The diagnosis was scar secondary to right inguinal hernia, well healed, no functional loss, nondisfiguring.  

The report of the October 2002 digestive examination reviewed the Veteran's history and noted the right inguinal hernia surgery.  Since then, the hernia had not recurred.  The Veteran was not really having any problems in the hernia area.  Examination showed a well healed scar with no recurrence of the hernia.  In the diagnosis, it was reported that the scar was in good condition and without tenderness.  

On the October 2005 VA Agent Orange Registry examination, it was specified that there were no hernias.  

There was a VA examination for digestive conditions in June 2006.  Examination of the groin showed no swelling or bulging in the groin or scrotum with straining, lifting or coughing.  There was no tenderness.  There was no hernia.  The examiner was unable to see the scar from the previous surgery.  

Subsequent VA clinical notes do not show the hernia to be symptomatic.  

Conclusion

While the hernia may have been uncomfortable prior to the surgery.  The medical reports show that it has been essentially asymptomatic since the surgery.  To be compensable, the service-connected hernia would have to be recurrent.  The VA examination reports clearly demonstrate that it is not recurrent.  Therefore, it does not meet the criteria for a compensable rating.  

The Board has considered a separate rating for the scar.  Here, again, the evidence shows the scar is asymptomatic.  It is superficial, not associated with underlying soft tissue damage.  It is not demonstrably painful.  It is well healed not unstable.  It does not produce any disabling effects.  Thus, the surgical scar does not meet any criteria for a compensable rating.  38 C.F.R. § 4.118 (2010).  In reaching this conclusion, the Board has considered the information provided by the Veteran.  However, the medical records outweigh the Veteran's complaints by a significant margin.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  


Residual Scarring from a Gunshot Wound

As discussed above, the scar from the gunshot wound can be assigned a separate rating.  Indeed, the RO has rated the gunshot wound as a scar under diagnostic code 7805.  This code does not provide rating criteria, but provides that any disabling effects not considered under diagnostic codes 7800 through 7804 are to be rated under the appropriate diagnostic code.  Diagnostic code 7800 pertains to scars of the head, face, or neck, and so the criteria of that code do not apply to the Veteran's abdominal wound.  

The criteria for rating skin disabilities changed after the Veteran filed his claim for increased ratings.  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2010).  We have considered both old and new criteria.  When the Veteran filed his claim, in 2005, the pertinent rating criteria were as follows:   

Scars, other than head, face, or neck, that are deep or that cause limited motion:  
    Area or areas exceeding 144 square inches (929 sq.cm.)......40 percent; 
    Area or areas exceeding 72 square inches (465 sq. cm.).......30 percent; 
    Area or areas exceeding 12 square inches (77 sq. cm.).........20 percent; 
    Area or areas exceeding 6 square inches (39 sq. cm.)...........10 percent.  
Note (1): Scars in widely separated areas, as on two or more  extremities or on anterior and posterior surfaces of  extremities or trunk, will be separately rated and combined  in accordance with 38 C.F.R. § 4.25.  
Note (2): A deep scar is one associated with underlying soft tissue damage.   
38 C.F.R. § 4.118, Code 7801 (2005).  

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion were assigned a maximum rating of 10 percent if they had an area or areas of 144 square inches (929 sq. cm.) or greater.  
Note (1): Scars in widely separated areas, as on two or more  extremities or on anterior and posterior surfaces of  extremities or trunk, will be separately rated and combined  in accordance with 38 C.F.R. § 4.25. 
Note (2): A superficial scar is one not associated with underlying soft tissue damage. 
38 C.F.R. § 4.118, Code 7802 (2005).  

Superficial scars that were unstable were provided a maximum rating of 10 percent.  
Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 
Note (2): A superficial scar is one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Code 7803 (2005).  

Superficial scars that were painful on examination were provided a maximum rating of 10 percent.  
Note (1): A superficial scar is one not associated with underlying soft tissue damage. 
Note (2): In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  (See 38 C.F.R. § 4.68 on the amputation rule.) 
38 C.F.R. § 4.118, Code 7804 (2005).  

Other scars would be rated on limitation of function of affected part.
38 C.F.R. § 4.118, Code 7805 (2005).  

The current rating criteria are as follows.  

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear: 
Area or areas of 144 square inches (929 sq. cm.) or greater................. 40 percent; 
Area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.)................................................................................... 30 percent; 
Area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.)............................................................................... 20 percent; 
Area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.)................................................................................................. 10 percent.  
Note (1): A deep scar is one associated with underlying soft tissue damage.  
Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118, Code 7801 (2010).  

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, with an area or areas of 144 square inches (929 sq. cm.) or greater, will be rated as 10 percent disabling.  
Note (1): A superficial scar is one not associated with underlying soft tissue damage.  
Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities  and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.  
38 C.F.R. § 4.118, Code 7802 (2010).  

Scar(s) that are unstable or painful will be rated as follows:
Five or more scars that are unstable or painful...........................................30 percent; 
Three or four scars that are unstable or painful...........................................20 percent; 
One or two scars that are unstable or painful..............................................10 percent.  
Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 
Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  
Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  
38 C.F.R. § 4.118, Code 7804 (2010).  

Background

The separation examination documents the abdominal scar.  Otherwise, the service treatment records do not provide any descriptive information.  

When the Veteran complained of pain at the site of the inguinal hernia repair, in November 2000, his abdomen was examined.  It was nontender and not distended.  Bowel sounds were positive.  There was no rebound.  There was no evidence of an inguinal or femoral hernia.  

The report of the September 2001 Agent Orange Registry examination notes the history of a laparotomy in 1966 for a gunshot wound.  The abdomen was soft, not tender, and not distended.  Bowel sounds were positive.  There was no organomegaly and no renal bruits.  

In October 2001, the Veteran was admitted to a VA hospital with a head injury.  On admission examination, his abdomen was soft and nontender.  Bowel sounds were normally heard.  No masses or organomegaly was noted.  There were scars in the midline and in the right inguinal area from previous surgeries.  No symptoms for the scars were reported.  

The Veteran had a VA scars examination in October 2002.  The Veteran gave a history of having had a gunshot wound in Vietnam.  He had surgery for it and no further treatment.   Examination disclosed a 22 centimeter scar on the abdomen in the midline just to the right and around the umbilicus.  It was well healed, nonadherent, not raised, and not keloid.  It was approximately half an inch wide at its widest area.  It was disfiguring to the abdomen.  It was not tender to touch.  It did not interfere with function.  The diagnosis was scar, abdomen, secondary to gunshot wound and subsequent surgery, well healed, moderate disfigurement secondary to its size.  No functional interference.  

The October 2002 digestive examination provided a similar description.  The scar was 22 centimeters, to the right, going around the umbilicus.  It was well healed.  Bowel sounds were positive.  There was no organomegaly.  There were no abnormal vascular sounds, masses, or guarding.  The examiner noted a very small ventral hernia, which was asymptomatic. It felt that the scar was slightly adherent to underlying structure.  The diagnosis was status post gunshot wound to the abdomen and surgery for same.  

The report of the October 2005 Agent Orange Registry examination shows that the Veteran reported his gunshot wound to the abdomen in Vietnam.  His only complaint was trouble with digestion.  On examination, the abdomen revealed the surgical scar; otherwise, there was no tenderness, masses or organomegaly.  There were good bowel sounds.  The pertinent diagnosis was postoperative gunshot wound, abdomen.  

The report of the June 2006 VA digestive examination reflects consideration of the Veteran's history of sustaining a gunshot wound to the abdomen, in 1966, while serving in Vietnam.  Examination of the abdomen found it to be soft and nontender.  There was no organomegaly.  Bowel sounds were present in all four quadrants.  There was no guarding or distension.  There was a healed vertical midline surgical scar, 20 centimeters long.  There was no evidence of a ventral hernia with straining or lifting.  There was no residual muscle injury.   The diagnosis was residual gunshot wound to abdomen, negative clinical evaluation.  

Subsequent VA clinical notes show the Veteran was lost to follow-up since October 2006.  A VA clinical note, dated in February 2009, shows that his abdomen revealed an old scar of a prior laparotomy.  It was well healed.  The abdomen was otherwise nontender and benign.  

Conclusion

The medical reports provide the most probative evidence as to the nature and extent of the residual gunshot wound scar.  They show that it is not deep or adherent to the underlying tissue.  Thus, rating under either the old or new diagnostic code 7801 is not appropriate.  

The longest length reported for the scar is 22 centimeters or 8.63 inches.  It was half an inch wide (1.2 centimeters) at its widest point.  This works out to a total area of approximately 4.3 square inches or 26.4 square centimeters.  This does not approximate the 144 square inches (929 sq. cm.) or greater required for a compensable rating under either the old or new diagnostic code 7802.  

Similarly, the medical reports clearly establish that the scar is well healed and not painful.  Thus, a compensable rating cannot be assigned under the old 7803 or 7804 criteria, as well as the new 7804 criteria.  

The medical reports provide a preponderance of evidence here and show that the abdominal gunshot wound scar does not meet any applicable criteria for a compensable rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Residuals of a Gunshot Wound to the Abdominal Muscles, Muscle Group XIX

Evaluation of muscle disabilities:  
(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  
b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  
(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  
(d) Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:  
(1) Slight disability of muscles--(i) Type of injury.  Simple wound of muscle without debridement or infection.  (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.  
(2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  
(3) Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  (4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56 (2010).

Injury to Muscle Group XIX, the muscles of the abdominal wall will be rated as 50 percent disabling where severe, 30 percent disabling where moderately severe, 10 percent disabling where moderate, and noncompensable where slight.  38 C.F.R. Part 4, Code 5319 (2010).  

Conclusion

The service treatment records provide scant information about the wound.  They do show the Veteran was wounded when a fellow soldier's .45 caliber pistol accidentally discharged.  He sustained a gunshot wound to the abdomen with multiple small bowel perforations.  He was subsequently evacuated for treatment.  October 2007 VA X-rays showed the bullet was lodged over the right hip.  In order for a bullet to enter the abdomen, cause multiple small bowel perforations, and lodge over the right hip, the bullet must have gone through the muscles of the abdominal wall.  The rating code provides that such a through and through wound will be rated as being at least moderate.  A moderate wound to the muscles of the abdominal wall will be rated as 10 percent disabling.    

Higher ratings could be assigned for moderately severe or severe wounds.  However, those wounds are characterized by objective evidence of muscle deficits which are not demonstrated in this case.  The Veteran's abdomen has been examined several times recently and the results of those examinations are set forth above in the discussion of the rating for the residual scar.  Therefore, we will not repeat those reports here.  Reference to those reports shows that the Veteran's abdomen does not have any of the muscle damage associated with moderately severe or severe wounds.  Consequently, a rating in excess of 10 percent cannot be assigned.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  The medical reports provide a preponderance of evidence that supports a 10 percent rating, but which is against a rating in excess of 10 percent.   

Other Criteria and Extraschedular Rating

For each of the disabilities evaluated in this decision, the potential application of various provisions of Title 38 of the Code of Federal Regulations (2010) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2010).  While the Veteran may disagree, the preponderance of medical evidence shows that for each of the service-connected disabilities evaluated in this decision, the disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that any of these service-connected disabilities has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

The mere assertion or even evidence that a disability actually interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The evidence pertaining to the increased rating claim in this case shows that the Veteran has non-service-connected problems that prevent him from working.  There is no evidence that the service-connected disabilities considered in this decision prevent him from engaging in some form of substantially gainful employment.  That is, the record here does not raise a TDIU claim.  


ORDER

Service connection for a skin disorder is denied.  

Service connection for a seizure disorder is denied.  

A compensable disability rating for an inguinal hernia is denied.  

A compensable disability rating for residual scarring from a gunshot wound is denied; a 10 percent rating for residuals of a gunshot wound to the abdominal muscles, Muscle Group XIX is granted, subject to the law and regulations governing the payment of monetary awards.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


